305 S.W.3d 497 (2010)
Joseph Michael JUNG, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92389.
Missouri Court of Appeals, Eastern District, Division Four.
March 2, 2010.
Maleaner Harvey, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR.
Prior report: 236 S.W.3d 123.

ORDER
PER CURIAM.
Joseph Michael Jung (Movant) appeals from the judgment of the Circuit Court of the County of St. Charles denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that trial counsel provided ineffective assistance of counsel by withdrawing a motion to suppress evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).